           Case 1:20-cv-00081-ER Document 22 Filed 07/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER TERRY,

                           Petitioner,
                                                                       ORDER
                    – against –
                                                                    20 Civ. 81 (ER)
THE CITY OF NEW YORK et al.,

                           Respondent.



RAMOS, D.J.:
         On January 1, 2020, Christopher Terry (“Terry”) ﬁled a complaint against the City of

New York et al. (“Defendants”) for violation of his constitutional rights while he was

incarcerated at the Manhattan Detention Complex. Doc. 2. On July 15, 2020, the Court held a

conference for the parties regarding Defendants’ proposed motion to dismiss and set a brieﬁng

schedule. Doc. 21. �ough Terry did not appear, counsel for Defendants indicated that they

would provide the Court with Terry’s last known address since his release from incarceration and

agreed to send Terry a copy of the Court’s scheduling order.

         Accordingly, the Court directs Defendants to provide the Court with Terry’s last known

address post-release. �e Court further directs that Defendants’ motion to dismiss is due August

5, 2020, Terry’s opposition is due August 26, 2020, and Defendants’ reply is due September 2,

2020. Finally, the Court directs that Defendants send a copy of this Order to Terry.



It is SO ORDERED.



Dated:    July 20, 2020
          New York, New York


                                                               EDGARDO RAMOS, U.S.D.J.
